               Case 2:17-cv-00094-RAJ Document 305 Filed 12/17/19 Page 1 of 6



 1
                                                                         The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10
     ABDIQAFAR WAGAFE, et al., on behalf of              CASE NO. C17-00094RAJ
11   himself and other similarly situated,
                                                         STIPULATION FOR ORDER
12                                 Plaintiffs,           REVISING CASE SCHEDULE;
                                                         ORDER THEREON
13               v.
14   DONALD TRUMP, President of the United
     States, et al.,
15
                                   Defendants.
16

17

18           WHEREAS the parties require additional time to address discovery disputes and narrow or

19 eliminate the issues or documents that might be the subject of discovery-related motions in light of

20 the winter holidays; and

21           WHEREAS the parties have identified issues associated with the timing of the filing of

22 expert witness disclosures and reports; and

23           WHEREAS the parties are cognizant of the prior extensions of the case schedule and do not

24 wish to disturb the deadlines for dispositive motions or the trial date; and

25           WHEREAS, the parties have met and conferred and negotiated a proposal, set out below,

26 only to adjust the case schedule to allow the parties adequate time to file discovery-related motions

27

28
                                                                                   UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                           CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                     Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 1                                                                    Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                                   (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 305 Filed 12/17/19 Page 2 of 6



 1 and expert witness disclosures and reports but without disturbing the deadlines for dispositive

 2 motions or the trial date; and

 3           WHEREAS the parties are mindful of their obligations to adhere to the case schedules

 4 adopted by the Court, and have been endeavoring to comply, but jointly believe there is good cause

 5 for a modification of the case schedule because of the necessities of the case, as summarized above,

 6           NOW THEREFORE the parties through their respective counsel of record do hereby

 7 stipulate and agree that the Court may make and enter the following order:

 8           The case schedule established by the Court on October 24, 2019 (Dkt. #298), shall be

 9 modified as follows:

10           (1) The deadline to file discovery-related motions shall be extended from December 20,
11 2019 to January 2, 2020. Discovery-related motions, including any motions regarding plaintiffs’

12
     class notice, shall be noted for January 17, 2020.
13
             (2) The deadline to serve expert witness disclosures/reports pursuant to FRCP 26(a)(2) shall
14
     be extended from January 31, 2020 to February 28, 2020, except that the parties shall make
15

16 disclosure by January 31, 2020, of the number of experts to be disclosed, the field of expertise of

17 each such expert witness, and a summary of the subject matter of that expert witness’

18 disclosure/report and expected testimony.

19
             (3) The deadline to serve responsive expert witness disclosures/reports pursuant to FRCP
20
     26(a)(2) shall be extended from March 13, 2020 to March 28, 2020.
21
             (4) All other deadlines set forth in the Court’s October 24, 2019 order (Dkt. #298) shall
22
     remain in effect.
23

24

25

26

27

28
                                                                                   UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                           CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                     Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 2                                                                    Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                                   (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 305 Filed 12/17/19 Page 3 of 6



 1 SO STIPULATED.

 2
     DATED: December 17, 2019.
 3
   JOSEPH H. HUNT                                     ANDREW C. BRINKMAN
 4 Assistant Attorney General                         Senior Counsel for National Security
   Civil Division                                     National Security Unit
 5 U.S. Department of Justice                         Office of Immigration Litigation
 6
   AUGUST FLENTJE                                     VICTORIA M. BRAGA
 7 Special Counsel                                    Trial Attorney
   Civil Division                                     Office of Immigration Litigation
 8
   ETHAN B. KANTER                                    LINDSAY M. MURPHY
 9 Chief, National Security Unit                      Senior Counsel for National Security
10 Office of Immigration Litigation                   Office of Immigration Litigation
   Civil Division
11                                                    BRENDAN T. MOORE
   BRIAN T. MORAN                                     Trial Attorney
12 United States Attorney                             Office of Immigration Litigation
13 BRIAN C. KIPNIS                                    MICHELLE R. SLACK
14 Assistant United States Attorney                   Trial Attorney
   Western District of Washington                     Office of Immigration Litigation
15
   LEON B. TARANTO                                     /s/ Jesse Busen
16 Trial Attorney                                     JESSE BUSEN
   Torts Branch                                       Counsel for National Security
17 Civil Division                                     Office of Immigration Litigation
18
                                                      Counsel for Defendants
19

20

21

22

23

24

25

26

27

28
                                                                       UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;               CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                         Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 3                                                        Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                       (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 305 Filed 12/17/19 Page 4 of 6


     SO STIPULATED.
 1
      DATED: December 17, 2019.
 2
      s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
 3    Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
      ACLU Foundation of Southern California         s/ David A. Perez
 4    1313 W. 8th Street                             s/ Cristina Sepe
      Los Angeles, CA 90017                          s/ Heath L. Hyatt
 5    Telephone: (213) 977-5236                      Harry H. Schneider, Jr. #9404
      jpasquarella@aclusocal.org                     Nicholas P. Gellert #18041
 6                                                   David A. Perez #43959
      s/ Matt Adams                                  Cristina Sepe #53609
 7    Matt Adams #28287                              Heath L. Hyatt #54141
      Northwest Immigrant Rights Project             Perkins Coie LLP
 8    615 Second Ave., Ste. 400                      1201 Third Avenue, Suite 4900
      Seattle, WA 98122                              Seattle, WA 98101-3099
 9    Telephone: (206) 957-8611                      Telephone: 206.359.8000
      matt@nwirp.org                                 HSchneider@perkinscoie.com
10                                                   NGellert@perkinscoie.com
      s/ Stacy Tolchin                               DPerez@perkinscoie.com
11    Stacy Tolchin (admitted pro hac vice)          CSepe@perkinscoie.com
      Law Offices of Stacy Tolchin                   HHyatt@perkinscoie.com
12    634 S. Spring St. Suite 500A
      Los Angeles, CA 90014                          s/ Trina Realmuto
13    Telephone: (213) 622-7450                      s/ Kristin Macleod-Ball
      Stacy@tolchinimmigration.com                   Trina Realmuto (admitted pro hac vice)
14                                                   Kristin Macleod-Ball (admitted pro hac vice)
      s/ Hugh Handeyside                             American Immigration Council
15    s/ Lee Gelernt                                 1318 Beacon Street, Suite 18
      s/ Hina Shamsi                                 Brookline, MA 03446
16    Hugh Handeyside #39792                         Telephone: (857) 305-3600
      Lee Gelernt (admitted pro hac vice)            trealmuto@immcouncil.org
17    Hina Shamsi (admitted pro hac vice)            kmacleod-ball@immcouncil.org
      American Civil Liberties Union Foundation
18    125 Broad Street                               s/ Emily Chiang
      New York, NY 10004                             Emily Chiang #50517
19    Telephone: (212) 549-2616                      ACLU of Washington Foundation
      lgelernt@aclu.org                              901 Fifth Avenue, Suite 630
20    hhandeyside@aclu.org                           Seattle, WA 98164
      hshamsi@aclu.org                               Telephone: (206) 624-2184
21                                                   Echiang@aclu-wa.org

22
                                                     Counsel for Plaintiffs
23

24

25

26

27

28
                                                                                UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                        CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                  Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 4                                                                 Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                                (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 305 Filed 12/17/19 Page 5 of 6



 1                                               ORDER
 2           IT IS SO ORDERED.
 3           DATED: December ____, 2019.
 4

 5
                                 RICHARD A. JONES
 6                               United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;              CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                        Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 5                                                       Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                      (202) 616-4900
               Case 2:17-cv-00094-RAJ Document 305 Filed 12/17/19 Page 6 of 6



 1
                                       CERTIFICATE OF SERVICE
 2

 3           I hereby certify that on December 17, 2019, I electronically filed the foregoing with the Clerk

 4 of the Court using the CM/ECF system, which will send notification of such filing to all counsel of

 5 record.

 6
                                                                  /s/ Jesse Busen
 7                                                                JESSE BUSEN
                                                                  Counsel for National Security
 8
                                                                  United States Department of Justice
 9                                                                Office of Immigration Litigation
                                                                  P.O. Box 878, Ben Franklin Station
10                                                                Washington, D.C. 20044
                                                                  Phone: (202) 305-7205
11                                                                E-mail: Jesse.Busen@usdoj.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                    UNITED STATES DEPARTMENT OF JUSTICE
     STIPULATION FOR ORDER REVISING CASE SCHEDULE;                            CIVIL DIVISION, OFFICE OF IMMIGRATION LITIGATION
                                                                                      Ben Franklin Station, P.O. Box 878
     ORDER THEREON - 6                                                                     Washington, D.C. 20044
     (Case No. C17-00094RAJ)                                                                    (202) 616-4900
